Citation Nr: 1745156	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  11-17 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2012, the Board remanded this matter in order to afford the Veteran a hearing before the Board.  In September 2016, he testified before the undersigned Veterans Law Judge at a travel Board hearing; a transcript has been associated with the claims file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  

Even though at the time of the travel Board hearing, the Veteran was officially represented by Faith S. Johnson (Ms. Johnson), a private attorney, she did not appear and he consented to proceeding without her.  See September 2016 Board Hearing Transcript at 2; see also September 2016 Letter from Veteran (revoking Faith S. Johnson as his representative).

The Board notes Ms. Johnson filed a January 2013 letter on the Veteran's behalf noting his disagreement with a February 2012 rating decision by the RO denying his service connection claim for depression and petition to reopen the service connection claims for trench feet, seizures, arthritis and gout, asthma, and diabetes mellitus.  As a result the RO issued a Statement of the Case (SOC) in March 2016.  However, he did not perfect the appeal by filing a substantive appeal.  See 
38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 20.202, 20.301, 20.302, 20.303 (2016).  As such, the Board has no jurisdiction over these issues.

Finally, the Board notes the Veteran filed an Application for Pension due to unemployability in August 2017.  See 38 C.F.R. § 3.3 (2016).  Accordingly, no referral is necessary.  See 38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

In order to establish entitlement to TDIU, a veteran must demonstrate that he is unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2016).  Presently, the evidence of record reveals the Veteran is not service-connected for any disability.  See February 2012 Rating Decision Codesheet.  Necessarily, entitlement to TDIU cannot be substantiated at this time. 

However, a review of the claims file reveals the VA received an Application for Disability Compensation and Related Compensation Benefits in August 2017, wherein the Veteran is seeking service connection for diabetes mellitus, a bilateral knee disability, loss of vision, a left hip disability, asthma, as well as chronic obstructive pulmonary disease.  Additionally, the VA received another Veterans Application for Increased Compensation Based on Unemployability in August 2017.

In a September 2017 Appellant's Post-Remand Brief, the Veteran's representative reiterated the above.  While the representative asked for the claim to be granted in the first instance, in the alternative the representative asked for the claim to be remanded for adjudication along with the pending service connection claims.  As noted above, a grant of TDIU is impermissible.  

On the other hand, the issue of entitlement to TDIU is inextricably intertwined with the pending service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009); Anglin v. West, 11 Vet. App. 361, 367 (1998).  While ordinarily the Board would hold the claim in abeyance until such time the service connection claims were resolved, given the renewed claim for TDIU in August 2017, the Board finds a remand is more appropriate. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Consolidate this claim for TDIU with the August 2017 claim for the same.

2. Upon resolution of the Veteran's pending service-connection claims, readjudicate the claim for TDIU.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

